Hawkins, Justice.
While our opinion in this case correctly stated the law as it was at the time the opinion was rendered, the Supreme Court of the United States, in a split decision, on February 24, 1959, has completely ignored all precedents, the plain and unambiguous language of the, Commerce and Due Process Clauses of the Federal Constitution (Code §§ 1-125 (3) and 1-815), and invaded the, legislative province by establishing a new rule with respect to the right of the several States to tax interstate commerce. Nevertheless, under our system of jurisprudence, a decision of the Supreme Court of the United States construing a provision of the Federal Constitution, involved in a proceeding in this court, is binding upon this court. Smith v. Balkcom, 205 Ga. 408 (54 S. E. 2d 272); Crumb v. State, 205 Ga. 547, 552 (54 S. E. 2d 639); Williams v. State, 211 Ga. 763 (88 S. E. 2d 376). Accordingly, it is ordered that the judgment of this court in Stockham Valves & Fittings, Inc. v. Williams, 213 Ga. 713 (101 S. E. 2d 197), be vacated, and that of the Supreme Court of the United States be made the judgment of this court, and consequently the > judgment of the Superior Court of Fulton County is

Affirmed.


All the Justices concur. Head, J., concurs in the judgment, but not in all that is said in the opinion.

John Izard, Jr., William K. Meadow, Spalding, Sibley, Trout-man, Meadow & Smith, White, Bradley, Arant, All ■& Rose, for plaintiff in error.
Sutherland, Asbill & Brennan, Crenshaw, Hansell, Ware & Brandon, Moise, Post & Gardner, Arnall, Golden & Gregory, Smith, Kilpatrick, Cody, Rogers & McClatchey, Bird & Ilowell, Alston, Sibley, Miller, Spann & Shackelford, Jones, Williams, Dorsey & Kane, Powell, Goldstein, Frazer & Murphy, for parties at interest not parties to record.
Eugene Cook, Attorney-General, William L. Norton, Jr., Assistant Attorney-General, Ben F. Johnson, Jr., Deputy Assistant Attorney-General, contra.